 

Case 7:19-cr-00740 Document1 Filed on 04/06/19 in TXSD Page 1of1

United States District Court
Southern District Of Texas

 

 

AO 91 (Rev 8/01) _ Criminal Complaint FILED
. Lo. APR 62
United States District Court on
SOUTHERN | DISTRICT OF vexag David J. Bradley, Clerk

 

 

MCALLEN DIVISION

UNITED STATES OF AMERICA
V. a CRIMINAL COMPLAINT

Ricardo Ariel Garcia-Fernandez
Case Number: -M-19-0797-M

[AE ~ YOB: 1991

Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

r

knowledge and*belief. On or about April 5, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and_
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the United

States;

in violation of Title __8 _ United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the

following facts:
Ricardo Ariel Garcia-Fernandez was encountered by Border Patrol Agents near Roma, Texas on April 05, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 05, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on November 26, 2018 through Atlanta, Georgia. Prior to Deportation/Exclusion the
Defendant was instructed not to return:to the United States without permission from the U.S. Attorney General and/or the Secretary of

Homeland Security.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on April 6, 2019.

Continued on the attached sheet and made a part of this complaint: Yes

| X|No

Signature “tone ,
April 6, 2019 ‘ Maria Guerré Border Patrol Agent

J Scott Hacker , U.S. Magistrate Judge Vig ———

Name and Title of Judicial Officer ~ Sig e/of Judicial Officer

  
